                    IN THE UNITED ST ATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DR. DEBORAH PARISH,                               )
                                                  )
               Plaintiff,                         )
                                                  )
                       V.                         )   2: l 6-cv-00006
                                                  )
UPMC UNIVERSITY HEALTH CENTER                     )
OF PITTBURGH, DR. EV AN L. WAXMAN,                )
DR. SUSAN STEFKO and DR. JOEL S.                  )
SCHUMAN,                                          )
                                                  )
               Defendants.                        )

                                         OPINION

Mark R. Hornak, Chief United States District Judge

       This Title VII employment discrimination case arises out Plaintiff Deborah Parish's

("Plaintiff') tenure as an ophthalmology resident with Defendant UPMC University Health Center

of Pittsburgh ("UPMC"). Pending before the Court is a Motion for Summary Judgment filed by

Defendants UPMC, Dr. Evan L. Waxman ("Dr. Waxman"), Dr. Susan Stefka ("Dr. Stefka") and

Dr. Joel S. Schuman ("Dr. Schuman") (collectively, "Defendants"). (Mot. for Summ. J., ECF No.

136.) For the reasons that follow, Defendants' Motion for Summary Judgment will be granted.




                                              1
I.         RELEVANT FACTS 1

           Plaintiffs operative Fourth Amended Complaint2 asserts multiple claims under various

employment anti-discrimination statutes. 3 Count I asserts a claim of pregnancy discrimination

against UPMC under Title VII, 4 the Pregnancy Discrimination Act, 5 and the Pennsylvania Human

Relations Act (PHRA). 6 Count II asserts a claim of gender discrimination against UPMC under

Title VII and PHRA. Count IV asserts a claim for retaliation against UPMC under Title VII. Count

V asserts a claim for aiding and abetting discrimination against Dr. Waxman, Dr. Stetko and Dr.

Schuman (the "Individual Defendants") under the PHRA. Finally, Count VI asserts a claim for

retaliation against UPMC under the PHRA.

           As explained in detail below, Plaintiff entered UPMC's Ophthalmology Residency

Program ("Residency Program") as a first-year resident in July 2013. She gave birth to her first

child in the beginning of her second year ofresidency. Half-way through her second year, Plaintiff

was placed on probation. At the end of her second year, she was required to repeat multiple

rotations. Shortly thereafter, Plaintiffs participation in the Residency Program was terminated

Plaintiff argues that she was subjected to adverse employment actions based on her pregnancy, but




1
  The factual background is composed of the undisputed evidence in the record and the disputed evidence of record
viewed in the light most favorable to the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
( 1986) ("The evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.").

2
    (4th Am. Comp!., ECF No. 64.)

3
 Pursuant to a footnote in her brief in opposition and as confirmed by the Court at Oral Argument, Plaintiff does not
object to the dismissal of Counts III, IV (to the extent it asserts claims under the Americans with Disabilities Act, the
Rehabilitation Act, and the FMLA), and VII. Those Counts will be dismissed with prejudice. (See ECF No. 161, n. l .)

4
    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

5
    42 U.S.C. § 198 I.

6
    43 P.S. § 951 et seq.


                                                             2
Defendants argue that all of the actions taken against Plaintiff were based on her unsatisfactory

performance in the Residency Program.

            A.       The Residency Program

           UPMC's Residency Program is a three-year clinical training program in which residents

rotate through the various "services" within the Ophthalmology Department under the supervision

of faculty and attending physicians. 7 The service rotations include:

                 •    Comprehensive Eye Service ("CES")

                 •    Consults

                 •    Cornea

                 •    Glaucoma

                 •    Neuro-Ophthalmology Service

                 •    Oculoplastics ("Plastics")

                 •    Pediatric Ophthalmology ("Peds")

                 •    Retina and Veterans Administration Hospital Service ("VA"). 8

In addition to being part of a clinic team on rotations, residents also are expected to be "on call,"

which involves them interacting with patients and working more independently as they advance. 9

           In 2013, UPMC materially changed its Residency Program's evaluation process from one

in which many faculty members meet to evaluate the residents to one in which a smaller Clinical

Competency Committee ("CCC") meets on a semi-annual basis to review and evaluate the


7
 (Defs.' Concise Statement of Undisputed Material Facts ("Defs.' SMF") ,r 2, ECF No. 142; Pl. 's Resp. to Defs.'
Concise Statement of Undisputed Material Facts and Counter Statement of Material Facts ("Pl.'s CSMF") ,r 2, ECF
No. 162.)

8
    (Defs.' SMF ,r 4; Pl. 's CSMF ,r 4.)
9
    (Defs.' SMF ,r 5; Pl.'s CSMF ,r 5.)


                                                        3
residents. 10 Residents are provided with daily feedback from various faculty, staff, patients and

peers as they work with patients, and they are expected to demonstrate increasing levels of

proficiency in various "competencies" as they progress through the Program. 11 Those

competencies include: (1) patient care and procedural skills, (2) medical knowledge, (3) practice-

based learning and improvement, (4) interpersonal and communication skills, (5) professionalism,

and (6) systems-based practice. At the end of each rotation, faculty members that interacted with

the resident on that rotation complete a "Milestone Evaluation," in which they rate the resident

from 1 to 5 for each competency. 12 The CCC then considers those Milestone Evaluations along

with other factors (incident reports, commendations, standardized exam scores, peer and staff

evaluations, patient evaluations, and grand-rounds performance) to reach a "360-review" that is

shared with the resident through a letter. 13 Consistent with the goal of training residents to practice

in all aspects of ophthalmology, good performance in one or two subspecialties of ophthalmology

does not negate serious deficiencies in other areas, since the assessment is a holistic one as to the

resident's fitness to proceed as an ophthalmologist. 14 During Plaintiff's time as a resident, Drs.




10
     (Defs.' SMF~~7, II, I6-17;Pl.'sCSMFn7, II, 16-17.)
11
     (Defs.' SMF ~~ 6-7; Pl.'s CSMF ~~ 6-7.)
12
     (Defs.' SMF ~~ 18, 19; Pl. 's CSMF ~~ 18, 19.)
13
     (Defs.' SMF ~~ 13, 22; Pl.'s CSMF ~~ 13, 22.)
14
     (Defs.' SMF ~ 26; Pl.'s CSMF ~ 26.)


                                                      4
Waxman and Stefko were members of the CCC, and Dr. Schuman was the Chairman of the

Department of Ophthalmology at University of Pittsburgh Physicians. 15

            The CCC decides whether a resident will be promoted to the next year of residency. 16 A

resident need not receive at least a "Level 4" in all milestones or secure a certain standardized test

score in order to graduate from the Program. 17 Similarly, there is no finite number of mistakes that

a resident is allowed (or not) before they are terminated from participation. Finally, under UPMC's

Resident/Fellow Termination Policy, a resident may be terminated from participation for a number

of reasons, including unsatisfactory performance and endangering patient safety. 18

            B.       Plaintifrs Tenure in the Residency Program

           Before the Court summarizes Plaintiffs performance and experience in the Residency

Program, one point must be addressed. The parties, on both sides of the caption, appear to "cherry-

pick" quotes from depositions and various performance evaluations in the record, with Plaintiff

largely ignoring undisputed evidence of negative feedback and Defendants largely ignoring similar

evidence of positive feedback. The Court, therefore, provides this factual section based on the/acts

construed in the light most favorable to the Plaintiff, not any party's selective and tilted

interpretations of the facts. In the most glaring example, in Plaintiffs CSMF, she averages together

Milestone Ratings in an effort to prove that Plaintiff was "at level" for the rotation as a whole, but

the record is clear and undisputed that when those Milestone Evaluations are reviewed by the CCC,

they are not so averaged. (See, e.g., Pl.'s CSMF, 267; Defs.' SMF, 20; Pl.'s CSMF ,, 20, 267.)


15
     (Defs.' SMF ,r IO; Pl. 's CSMF ,r I 0.)

16
     (Defs.' SMF ,r 24; Pl.'s CSMF ,r 24.)

17
   (Pl. 's CSMF ,r,r 233-34; Defs.' Responses and Counterstatements to PL 's CSMF ("Reply SMF") ,r,r 233-34, ECF
No. 170.)
18
     (Defs.' SMF ,r 30; Pl.'s CSMF ,r 30.)


                                                       5
To accept Plaintiffs system of "averaging" would enable Plaintiff to reformulate the employer's

standards in a manner that enables her to meet them, which is beyond the deference provided to

Plaintiff as the non-moving party at this stage. Simpson v. Kay Jewelers, 142 F.3d 639, 647 (3d

Cir. 1998) ("plaintiff must point to evidence from which a factfinder could reasonably infer that

the plaintiff satisfied the criterion identified by the employer or that the employer did not actually

rely upon the stated criterion") (emphasis added). With that, the Court turns to the record facts

relevant here, viewed in the light most favorable to the Plaintiff.

                    1. First Year (Level PGY-2)

           Plaintiff accepted employment with the Residency Program as a first-year resident, or

PGY-2 level, for the period beginning July 1, 2013, through June 30, 2014. 19 In or around

November 2013, Plaintiff made her pregnancy known to Dr. Waxman, Dr. Schuman, Dr. Martel,

Dr. Stefko, and other doctors. 20

           After her first six months (i.e. the first review period), around January or February 2014,

Plaintiff received her First PGY-2 Semi-Annual Review Letter ("First Review Letter") from the

CCC. 21 Plaintiff objected to some of the content in this First Review Letter on the basis that it was

worded differently than the rotation evaluations that she had received directly. 22 The parties

dispute the extent to which the First Review Letter accurately reflected the previous six months of

evaluations that Plaintiff received. 23 However, it is undisputed that "[s]ome problems were noted"




19
     (Defs.' SMF ~~ 32, 34; Pl. 's CSMF ~~ 32, 34.)
20
     (Defs.' SMF ~~ 35, 36; Pl. 's CSMF   n 35, 36.)
21
     (Pl.'s CSMF ~ 254; Defs.' Reply SMF ~ 254.)
22
     (Pl.'s CSMF ~~ 252-53.)
23
     (Pl. 's CSMF ~ 253; Defs.' Reply SMF ~ 253.)


                                                       6
m Plaintiffs early rotations. 24 The evaluation of Plaintiffs first rotation-Plastics-prior to

Plaintiffs disclosure of her pregnancy noted concerns as to Plaintiffs "fund of knowledge," her

decision-making and her willingness or ability to take responsibility for her own actions or medical

knowledge. 25 However, Defendants acknowledged that a low score is typical for a resident's first

rotation evaluation. 26 Some problems arose in other rotations, including misdiagnoses and

difficulty with presenting, demonstrating medical knowledge, and clinical performance. 27 It is also

undisputed that Plaintiff received some commendation during this first review period. 28 In fact,

Plaintiff received "at" or "above level" ratings in Neuro-Ophthalmology, Cornea and Retina, as

well as positive comments on those rotation evaluations. 29

            Ultimately, Dr. Schuman felt the language of the First Review Letter was harsher than

necessary in light of the rotation evaluations and asked Dr. Waxman to decrease the harshness of

the comments, concluding that the First Review Letter's conclusions were not supported by the

rotation evaluations, including the rotational evaluation from Plaintiffs rotation with Dr.

Waxman.Jo Dr. Waxman then issued a "Revised" First Review Letter.JI It is undisputed that the

Revised First Review Letter "was more consistent with the milestone documents that were




24
     (Pl. Br. in Opp'n, ECF No. 161, at 4.)

25
 (Defs.' SMF 11 I 13, 115, 117; Pl.'s CSMF 11 I 13, 115, 117). Plaintiff asserts that "[s]imilar or worse evaluations
were given to male residents," but Plaintiff fails to provide record support for this statement. (Pl.'s CSMF 1115.)

26
     (Pl. 's CSMF 1 242; Defs.' Reply SMF 1 242.)

27
     (Defs.' SMF   n 119-25; Pl.'s CSMF 11119-25.)
28
     (Pl.'s CSMF 1249; Defs.' Reply SMF 1249.)
29
     (Pl. 's CSMF 11244, 246, 247; Defs.' Reply SMF 11244, 246, 247.)

30
     (Defs.' SMF 11 42--43; Pl. 's CSMF 11 42--43, 254; Defs.' Reply SMF 1254.)

3 1 (Waxman    Dep. at I I I : I 1-1 12: 14.)


                                                          7
completed" during the review period and characterized Plaintiffs performance up to that point as

"very good."32 Plaintiff continued through her rotations during the second-half of her first year,

i.e. the second review period of level PGY-2. The parties also dispute the quality of Plaintiffs

performance during this time period, but both parties rely on the same record evidence to support

their respective position: Dr. Waxman's deposition. 33 In the first rotation, Pediatrics, Plaintiff had

milestone markers at Level 2.5, Level 1.5, and Level 3.5, which Dr. Waxman commented

"appear[ ed] to be at level" for her tenure in the Residency Program since a Level 2 is considered

to be "at level" for a resident twelve months into the program and Plaintiff was only about six

months into her tenure. 34 Although Dr. Waxman testified that he considered the Level 3.5, which

was Plaintiffs competency rating for Professionalism during her Pediatrics rotation, to be a

product of grade inflation, he also acknowledged that this review was the opinion of more than

one doctor. 35 In Plaintiffs next rotation, CES, her milestone evaluation showed competency

ratings between 1.5 and 2, which were on par with a resident of 6 to 12 months' tenure. 36 Plaintiff

proceeded to the Consult Service rotation, where her milestone evaluation was below a Level 1 in

every competency. 37 Plaintiff rotated through CES a second time in April and May 2014, and her

rotation evaluation shows a majority of her competencies at a Level 2 and some at a Level 1.5, but

Dr. Waxman, who drafted this particular rotational evaluation, testified that her evaluation was not




32
     (Pl. 's CSMF ~~ 259--60; Defs.' Reply SMF ~~ 259--60.)

33
     (Waxman Dep., Ex. 8 to Pl. 's App. to CSMF, ECF No. 163-1.)

34
     (Waxman Dep. at 115:19-116:9.)

35
     (/d.at116:1-22.)

36
     (/d. at 120:18-121:8.)

37
     (Id. at 124:6-9.)


                                                          8
"at level" for a resident of her tenure in light of some comments in the evaluation that "her

information gathering exam and presentation skills are still lagging," "she misses findings on

ophthalmoscopic exam," "medical knowledge as demonstrated in the exam room at wrap-up will

need some work," she "has a tendency to explain away any discrepancies pointed out to her in a

teaching situation," but "[h]er refraction skills are excellent." 38 When asked why her rotation

evaluation would reflect an "at level" rating and comments not to the contrary if, in reality, the

faculty felt she was not "at level," Dr. Waxman could not provide an answer other than such

criticism may be delivered through other undocumented mechanisms, such as one-on-one

conversations. 39

            During this review period, about four months after announcing her pregnancy, Plaintiff

received a score in the bottom 5th percentile of a standardized test, the OKAP (Ophthalmic

Knowledge Assessment Program), "which is a national exam that mimics the format of a board

certification exam and is suppose to be an objective measure of where a particular resident stands

nationally with respect to ophthalmic knowledge." 40 Plaintiff also applied for and received a

fellowship at Emory University, described as a "prestigious" fellowship by one faculty physician. 41

Her Emory fellowship application included a very favorable letter of recommendation by Dr.

Schuman. 42 Around the same time, Plaintiff also presented a poster at the North American Neuro-

Ophthalmology Society Convention, and one faculty physician commented that her presentation




38
     (/d. at 132:10-134:6.)

39
     (/d. at 138:12-143:18.)

40
     (Defs.' SMF 147; Pl.'s CSMF ~ 47.)
41
     (Pl.'s CSMF 1272; Defs.' Reply SMF 1272.)
42
     (Pl.'s CSMF 1273; Defs.' Reply SMF ~ 273.)


                                                  9
was well received. 43 Plaintiff received additional positive feedback during the review period,

including commendation by faculty physicians during Grand Rounds and a rating of "exceeded

expectations" on an Ophthalmic Clinical Evaluation exercise. 44

           The CCC re-convened on June 3, 2014 to address Plaintiffs second review period. 45 It is

undisputed that the members expressed concerns that Plaintiff could not perform unsupervised and

she lacked examination skills and knowledge to safely see patients on her own. 46 "Dr. Waxman

stated 'I want to be a little more quiet as we further discuss Deb as I don't want to prejudice you

all."47 The CCC also discussed that Plaintiffs OKAP scores were the lowest of the program. 48 In

response to a question about whether Plaintiff would have to make up the time she had missed and

would miss due to medical issues and her anticipated maternity leave, Dr. Waxman explained that

due to Plaintiffs pregnancy, medical complications, and anticipated maternity leave, the second-

year rotation schedule had to be configured around her leave, and that Plaintiff and her cardiologist




43
     (Pl.'s CSMF 11274-75; Defs.' Reply SMF 11274-75.)
44
     (Pl.'s CSMF 1277; Defs.' Reply SMF 1278.)

45
   Plaintiff seeks to include the minutes from this CCC meeting into the record, and Defendants object on the basis
that the minutes constitute hearsay that would not be admissible at a trial. At the summary judgment stage, hearsay
evidence may be considered so long as it could be presented in a form admissible at trial. J.F. Feeser, Inc. v. Serv-A-
Portion, Inc., 909 F.2d 1524, 1542 (3d Cir. 1990). "The proponent need only explain the admissible form that is
anticipated." FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016). Here, Plaintiff asserts the meeting minutes
are admissible under Federal Rule of Evidence 803(6), the Records ofa Regularly Conducted Activity exception.
The Court agrees that the meeting minutes so qualify, and Defendants have failed to show either methods or
circumstances of preparation that indicate a lack of trustworthiness. Fed. R. Evid. 803(6)(E).

46
     (Defs.' SMF 1148-49; Pl.'s CSMF 1148-49.)
47
     (ECF No. 163-1, at 129.)

48
  (Id. at 131.) Another resident that appeared to be more tenured than Plaintiff had an OKAP score in a lower
percentile (but higher raw score, likely due to different tenure in the program), but had Level 4 in all other
Milestones. (Id at 124.) The CCC noted that this resident was at a Level 4 with respect to demonstrating his medical
knowledge, but his poor performance on the OKAP warranted a Level 2 on Medical Knowledge. There was no
discussion with respect to this resident of remediation efforts or questions about whether the resident should
graduate. (Id.)


                                                          10
"have rigged things so that she's not actually taken medical leave. " 49 Dr. Waxman expressed

hesitancy at the idea of firing Plaintiff because it "would require a lot of work and a lot of pain and

lawsuits. This will be the second adverse action against a pregnant woman in the last few years." 50

Dr. Waxman also acknowledged that a colleague had accused him of playing favorites and "being

mean" to Plaintiff. The CCC voted on whether to promote plaintiff to second-year status, and Drs.

Mitchell, Mammen, and Martel voted to promote. 51 Dr. Stefka voted to not promote, and Dr.

Waxman abstained. 52

             Dr. Waxman then prepared the PGY-2 Second Semi-Annual Review Letter ("Second

Review Letter") with the CCC's input. 53 The Second Review Letter provided that: the CCC had

"serious concerns regarding [Plaintiffs] performance to date" and would need to see "substantial

progress," particularly in the areas of patient care and medical knowledge; the CCC was concerned

that Plaintiff was not ready to take on the increased autonomy and responsibilities associated with

the second year of residency; the CCC believed that none of this was beyond Plaintiffs ability to

achieve and, with appropriate attention to the concerns cited by the CCC, she would be able to

move forward in the Residency Program; and the faculty was committed to assisting Plaintiff to

improve. 54           In that regard, the PGY-2 Second Semi-Annual Review Letter explained that a

subcommittee would be arranged to meet with Plaintiff, review her training records and generate


49
  (Id. at 131.) It is undisputed that during her pregnancy, Plaintiff received her requested accommodations. (Defs.'
SMF ,r 164; Pl. 's CSMF ,r 164). Plaintiff argues that this accommodation was "done with some disdain by her
supervisor, as was noted in the June 3, 2014, CCC Meeting Minutes." (Pl.' s CSMF ,r 164.)

50
     (Id. at 131.)

51
     (/d. at 132.)

52
     (Id. at I 32.)

53
     (Defs.' SMF ,r 52; Pl.'s CSMF ,r 52.)

54
     (Defs.' SMF ,r,r 55, 59---60; Pl. 's CSMF ,r,r 55, 59---60.)


                                                                    11
a set of standards she must meet to stay on track for graduation in June 2016. 55 It was determined

that Dr. Waxman and the other CCC members would closely monitor Plaintiff, which included bi-

weekly phone calls with Dr. Waxman to discuss patient cases. 56

            In July 2014, Dr. Waxman met with Plaintiff and Dr. Lope, who was her selected faculty

mentor, to discuss her performance for the PGY-2 Second Semi-Annual Review period. 57 Plaintiff

requested that that the Second Review Letter be changed, but her request was denied. 58 In mid-

July, Plaintiff approached Marlene Cooper, UPMC's Ombudsman with a copy of the June 3, 2014,

CCC meeting minutes, expressing her belief that Dr. Waxman was discriminating against her. 59

Meanwhile, Plaintiff completed her last rotation of her first year in the Cornea Service, where she

received a Level 1.5 for medical knowledge, with the comment: "Only weakness [Plaintiff] has is

her fund of knowledge." 60 All other competencies were at a Level 2 or higher, with a general

comment that Plaintiff "did a very nice job on her Cornea rotation." 61

            During Summer 2014, Plaintiff requested paid maternity leave in accordance with the

UPMC FMLA policy at the time. 62 Her leave was approved in June 2014. 63




55
     (Defs.' SMF 1 54; Pl. 's CSMF 1 54.)
56
     (Defs.' SMF 1174, 75; Pl.'s CSMF 1174, 75.)
57
     (Defs.' SMF 1 53; Pl.'s CSMF 1 53.)
58
     (Defs.' SMF 161; Pl.'s CSMF 161.)
59
     (Defs.' SMF 1164; Pl.'s CSMF 1164.)
60
     (ECFNo.163-l,at210-ll.)

61
     (Id. at 207-16.)

62
     (Defs.' SMF 11166-67; Pl.'s CSMF 11166-67.)
63
     (Defs.' SMF 11 166-67; Pl. 's CSMF 11 166-67.)


                                                      12
                    2. Second Year (PGY-3)

           Plaintiff signed a contract for a new appointment term from July 2014 to June 2015 at the

PGY-3 level. 64 In July 2014, Dr. Waxman and Dr. Schuman proposed a tentative leave plan that

would require any resident to use two (2) weeks of vacation time if the resident elected to take six

(6) weeks of medical or maternity leave. 65 Plaintiff gave birth on August 4, 2014. 66 Four days

later, on August 8, 2014, Dr. Waxman e-mailed the residents eliciting feedback on a draft leave

policy that also proposed a reduction in the maternity leave policy. 67 Neither proposed change in

the leave policy was ever adopted, and Plaintiff received six ( 6) weeks of paid leave without any

reduction in her vacation time. 68

           Plaintiff returned to work from her maternity leave on September 15, 2014, and was

brought in to discuss her performance, as well as to meet with the subcommittee of CCC members

consisting of Drs. Martel and Mammen, who would be responsible for supervising her. 69




64
     (Defs.' SMF 162; Pl. 's CSMF 1 62.)
65
     (ECFNo. 163-8,at7.)
66
     (Pl.'s CSMF 1297; Defs.' Reply SMF 1297.)
67
     (Pl. 's CSMF 1 302; Defs.' Reply SMF 1 304; Blankenship Dep. Ex. 4, ECF No. 163-8, at 10.)
68
     (Defs. SMF 11166-07; Pl.'s CSMF 11166-07, 301; Defs.' Reply SMF 1301.)
69
     (Defs.' SMF 164; Pl.'s CSMF 164.)


                                                         13
            During the period of July 2014 to December 2014 ("PGY-3 First Semi-Annual Review

period"), issues with Plaintiffs performance were noted on several rotations by multiple faculty

physicians and on-call. 70 The issues included the following:

            •   Plaintiffs Plastics rotational evaluation, which was completed by Dr. Stefko (who had
                also completed Plaintiffs worst evaluation from her first year and voted to not promote
                her), was below level in almost all competencies and it was noted that Plaintiff did not
                interpret tests unless specifically asked to look them up, she could not describe the steps
                of an operative procedure, her medical records were poorly done or misleading, her
                examinations were unreliable, her medical knowledge was worrisome, she took
                feedback extremely poorly and her punctuality was a problem. 71

            •   During the Glaucoma rotation, Dr. Waxman received an email from Dr. Nils Loewen
                to report that Dr. Loewen found two patients in tears because Plaintiff informed them
                that they would require surgery, when in fact surgery was not indicated. Dr. Loewen
                also reported that Plaintiff erroneously lasered a patient's cornea, and Dr. Schuman
                testified that Plaintiff did not take responsibility for the error, instead claiming that a
                "dirty lens" caused the problem. In addition, Dr. Schuman reported that Plaintiff had
                misdiagnosed a patient with retinal detachment in her only good eye, had so advised
                the patient, set up surgery and left the floor, all without speaking to Dr. Schuman. Dr.
                Schuman testified that the patient was weeping because she thought she was going to
                go blind in that one good eye. Plaintiff received a Level 2 or below on all competencies
                on this rotational evaluation completed by Dr. Loewen. 72

            •   Dr. Kim Miller advised Dr. Waxman of five separate patient issues involving Plaintiff
                while she was on-call at the VA. According to Dr. Miller, the residents requested that
                Plaintiff not rotate at the VA as scheduled or, alternatively, "require 100% direct
                attending [physician] supervision of every patient she sees. " 73




70
     (Defs.' SMF ,r 66; Pl. 's CSMF ,r 66.)
71
     (Defs.' SMF ,r,r 141, 308; Pl.'s CSMF ,r,r 141, 308.)

72
     (Defs.' SMF ,r,r 144--45, 147--48; Pl.'s CSMF ,r,r 144--45, 147--48, 309-10; Defs.' Reply SMF ,r,r 309-10.)
73
     (Defs.' SMF ,r,r 142--43; Pl.'s CSMF     ,r,r 142--43.)

                                                               14
           The rotational evaluations also showed some positive comments and scores, including a

score of 100%, better than all her peers, on a Cornea quiz. 74

           On or about December 21, 2014, there was an incident between Dr. Susan Stefko and

Plaintiff involving Plaintiff pumping her breast milk during working hours. Plaintiff asserts that

Dr. Stefko told Plaintiff that she was "putting herself in front of her patients," and Plaintiff was

instructed by Dr. Martel to obtain a note from a doctor outlining their recommendations for

duration and frequency for pumping during the workday. 75 Plaintiff subsequently submitted a

physician's note regarding her need to pump milk and filed a formal complaint of harassment with

the Human Relations Office. But, Plaintiff also acknowledged that no one interfered with her

ability to pump after that. 76

           On February 18, 2015, Plaintiff received her PGY-3 First Semi-Annual Review Letter

("Third Review Letter"), which Dr. Waxman had drafted with the CCC's review and input. 77 The

Third Review Letter stated that the CCC had "grave concerns" regarding Plaintiffs performance

over the prior six months; that she had been involved in a number of patient care incidents; that

her rotational evaluations report showed that she lagged significantly behind her peers; that her

medical knowledge as demonstrated during clinic, on-call and the OKAP was not "at level;" that

she had been restricted from performing weekend call duties at Children's Hospital; and that she

had not demonstrated the progression needed to safely fulfill the responsibilities of a second year

in the Residency Program. 78 Plaintiff was advised that she was placed on probation and she would


74
     (Pl. 's CSMF 1 313; Defs. Reply SMF 1313.)
75
     (Defs.' SMF 1169; Pl.'s CSMF 11169, 316; Defs. Reply SMF 1316.)
76
     (4th Am. Comp!., Ex. 2; Defs.' SMF 1169; Pl.'s CSMF 1169, 317; Defs. Reply SMF 13 I 7.)
77
     (Defs.' SMF 1170, 71; Pl.'s CSMF   n 70, 71.)
78
     (Defs.' SMF 1 72; Pl. 's CSMF 1 72.)

                                                        15
not be renewed for the final year of residency if she did not substantially improve her performance

by June 30, 2015. 79 The Third Review Letter enumerated specific recommendations for Plaintiffs

improvement and indicated that Dr. Waxman and the other CCC members would closely monitor

her. 80 Part of the monitoring involved Dr. Waxman conducting bi-weekly phone calls with

Plaintiff to discuss patient cases. 81 Plaintiff appealed the decision to place her on probation with

notification of non-renewal, citing her concern that she was being retaliated against as a result of

her pregnancy, but that appeal was denied by an institutional committee. 82

           Issues with Plaintiffs performance along with some commendations were again noted on

several rotations and on-call during the period beginning January 2015, through June 2015 ("PGY-

3 Second Semi-Annual Review period"). 83 Her feedback during the period is summarized by the

following:

           •   On January 23, 2015, Drs. Mitchell, Mammen and Stefko recommended that Plaintiff
               be removed from on-call responsibilities at Children's Hospital until further notice
               based on several patient incidents. 84

           •   Dr. Lope and Dr. Nichal reported that Plaintiff misdiagnosed three patients while on
               Peds call, and Dr. Lope noted that she would expect a resident at Plaintiffs level of
               training to be able to diagnose the problems, or at least recognize that the patients
               needed to be seen by an attending physician for accurate diagnosis. 85

           •   During the first VA rotation, Dr. Stefko reported that Plaintiff was unable to present
               coherently or examine a patient independently, and the Milestone evaluation indicated


79
     (Defs.' SMF 173; Pl. 's CSMF 173.)

80
     (Defs.' SMF 174; Pl.'s CSMF 174.)

81
     (Defs.' SMF 175; Pl.'s CSMF 175.)
82
     (Defs.' SMF 1 76; Pl.'s CSMF   n 76, 321.)
83
     (Defs.' SMF 177; Pl.'s CSMF 177.)
84
     (Defs.' SMF 169; Pl. 's CSMF 169.)
85
     (Defs.' SMF 11 151, 152; Pl.'s CSMF 11 151, 152.)


                                                         16
               that Plaintiff was slow in clinic, missed important findings and her exams were
               incomplete. 86 However, her review also contained positive comments, including
               "[Plaintiff] certainly 'passed' her rotation from my perspective and I wish her well." 87
               During the second VA rotation, faculty feedback on Plaintiffs performance was mixed,
               with most faculty reporting that she had improved since her last rotation, and she was
               at the expected level. 88

           •   During the Retina rotation, Dr. Martel noted that Plaintiff "missed multiple diagnoses
               that you would expect even a first year to be able to pick up on." Her Milestone
               evaluation indicated that she put forth good effort, worked hard in clinic, did well at
               taking history, but the faculty voiced uniform concern about her clinical knowledge
               base, exam skill and clinical judgment. Of the twenty (20) competencies rated, she had
               thirteen rated below level (or 2.5). 89

           In addition to the foregoing performance issues, Plaintiff scored in the bottom 4th percentile

on the OKAP exam in the spring of 2015, which is a one percent drop from her bottom 5th

percentile score in spring of 2014. 90 Dr. Waxman was talking to various faculty about the

discussions he had had with Plaintiff, making it very clear to the faculty what was going on with

her, but he did not take this course of action with any other residents in the program. But, the others

were not on probation. 91

           On April 28, 2015, the CCC met specifically to discuss Plaintiffs performance, and it

decided to require her to repeat rotations. 92 In May 2015, Dr. Waxman advised Plaintiff that her

contract would only be renewed if she repeated a number of rotations, which essentially added a




86
     (Defs.' SMF 11154, 155; Pl.'s CSMF 11154, 155.)
87
     (Pl. 's CSMF 1 324; Defs.' Reply SMF 1 324.)
88
     (Defs.' SMF 1156; Pl.'s CSMF 11156, 326.)
89
     (Defs.' SMF 11157-58; Pl.'s CSMF 11157-58, 325; Defs. Reply SMF 1325; ECF No. 163-1, at 274-85.)
90
     (Defs.' SMF 1 78; Pl.'s CSMF 1 78.)
91
     (Pl.'s CSMF 1327; Defs.' Reply SMF 1327.)
92
     (Defs.' SMF 179: Pl.'s CSMF 179.)


                                                       17
year to her residency. 93 Dr. Waxman advised Plaintiff that she would be required to repeat rotations

in Consults, Glaucoma, Retina and Plastics, and she would be designated PGY-3 (second year) for

HR purposes. 94 Dr. Waxman reminded Plaintiff that she was still on probation, which would

continue until she demonstrated that she was "up to level for a period of time." 95

           Plaintiff continued her rotational schedule. She performed well in her Neuro-

Ophthalmology rotation, with high competency levels and "significant progress reported by all

three attendings." 96 Plaintiff's Milestone evaluation for the Peds rotation indicated that she made

progress but several areas needed improvement. Specifically, it noted that Plaintiff's ability to put

the ophthalmology exam within the context of the patient history was holding her back and

sometimes led to her misdiagnosing problems. At the same time, the comments were more

favorable, such as "we saw a lot of progress," "she is very easy to work with," "her knowledge

base ... is improved. " 97

           On June 2, 2015, the CCC met and determined that Plaintiff was below level on nearly all

competency Milestones, with the exception of Neuro-Ophthalmology in which she received a

favorable review. 98 Plaintiff subsequently received her PGY-3 Second Semi-Annual Review

Letter ("Fourth Review Letter") for the period of January through June 2015, which noted a trend

toward improvement, made no reference to any incidents of harm or near harm to patients during




93
     (Defs.' SMF, 80; Pl. 's CSMF, 80.)

94
     (Defs.' SMF ,, 81, 82; Pl.'s CSMF   n 81, 82.)
95
     (Defs.' SMF, 81; Pl.'s CSMF, 81.)
96
     (Pl. 's CSMF, 328; Defs. Reply SMF, 328.)
97
     (Defs.' SMF , 162---63; Pl. 's CSMF ,, 162---63, 331; Defs.' Reply SMF , 331.)
98
     (Defs.' SMF, 83-84; Pl.'s CSMF, 83-84).


                                                           18
this period, and noted that her presentations during remediation have improved. 99 But it also stated

that the "CCC remains very concerned about [Plaintiffs] performance" and she would "remain on

probation with notification of termination." 100 The Fourth Review Letter also referenced that

Plaintiff has expressed disagreement with negative assessments made of her performance and had

referred to her own EEOC complaint, believing some assignments given to her are punitive rather

than educational. She asked not to work with Dr. Stefko, whom she accused of creating a hostile

work environment, which was denied. She had asked that her required scholarly project be

decreased in size, which was also denied. 101

              An email between faculty physicians on June 23, 2015, shows one faculty physician, who

did not sit on the CCC, inquire as to "why all the scrutiny of this particular resident," because

Plaintiff, while slightly below average in some competencies, was "certainly not in the bottom 10

residents I have worked with other the last 11 years. What gives?" 102

                     3. Repeat Second Year (PGY-3) and Termination

              Plaintiff received a one-year contract beginning on July 1, 2015, until June 30, 2016, for

an appointment at the PGY-3 level to repeat the second year of her residency, but she was still on

probation. 103

              On July 16, 2015, Plaintiff was suspended due to an incident that occurred in the emergency

room that day related to Plaintiffs alleged misdiagnosis and/or missed findings. 104 Dr. Schuman



99
      (ECF No. I 63-1, at 325.)
100
      (Defs.' SMF 11 90, 9 I; Pl. 's CSMF 11 90, 9 I.)

IOI   (/d.)

102
      (ECF No. 163, at 328.)
103
      (Defs.' SMF 1192-93; Pl.'s CSMF 1192-93.)
104
      (Defs.' SMF 195; Pl. 's CSMF 1195, 346; Defs.' Reply SMF 1346.) Plaintiff asserts that the incident was

                                                          19
concluded that Plaintiff missed important clinical findings, failed to call for attending physician

backup, and failed to recognize that the patient was in imminent danger which could have resulted

in the patient's blindness. 105 Plaintiff met with two physicians, Drs. Bonhomme and Mammen, to

discuss the incident, and both of those physicians testified that the mistake involved was not one

which would have gotten a resident fired, absent being on probation. 106 Dr. Schuman advised

Plaintiff that she was being placed on administrative leave with pay. 107

            The CCC met on July 28, 2015, and a motion was made to terminate Plaintiffs

residency. 108 Dr. Schuman asked Drs. Waxman and Stefko to step out of the meeting while the

other CCC members voted on whether to terminate Plaintiff. The remaining members, Drs.

Mitchell, Mammen, and Martal, unanimously voted to terminate Plaintiffs residency. 109 On




reported by Dr. Stefka, and Plaintiff disputes that the reported incident warranted concern for patient safety.
However, Plaintiff cites no record evidence beyond her own subjective assessment to support her position. (Pl. 's
CSMF 195).
105
   (Defs.' SMF 196.) Plaintiff admits that Dr. Stefka made those assessments about her performance, but disputes
that the conclusions drawn based on Dr. Stefko's report were accurate. (Pl. 's CSMF 196). Again, Plaintiff provides
no record support to substantiate a medically viable basis for her dispute.
106
   (Defs.' SMF 197; Pl.'s CSMF 1197, 348; Defs. Reply SMF 1348.) Dr. Mammen was a member of the CCC and
Dr. Bonhomme was not.
107
      (Defs.' SMF 198; Pl. 's CSMF 198.)
108
      (Defs.' SMF 199; Pl. 's CSMF 1 99 .)
109
   (Id.) Ors. Mitchell, Mammen, and Marta! had all voted to promote Plaintiff from a first-year to a second-year
resident in June 2014. (Defs.' SMF 1148--49; Pl.'s CSMF 1148--49.)


                                                         20
August 3, 2015, Plaintiff was terminated from the Residency Program. 110 Plaintiff filed a grievance

with UPMC, appealing the termination decision, which was denied. 111

            Plaintiff filed a timely charge with the EEOC and was issued a right to sue notice on

October 5, 2015. 112 This lawsuit followed.

II.         ST AND ARD OF REVIEW

            Summary judgment will be granted when there are no genuine issues of material fact in

dispute and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). To

withstand summary judgment, an issue of fact in dispute must be both genuine and material, i.e.,

one upon which a reasonable fact finder could base a verdict for the non-moving party and one

which is essential to establishing the claim. Anderson, 477 U.S. at 248. When considering a

summary judgment motion, the court may not weigh the evidence or make credibility

determinations, but rather is limited to deciding whether there are any disputed issues that are both

genuine and material. Id.

            If the moving party carries its burden under Rule 56, the non-movant must identify

"specific facts which demonstrate that there exists a genuine issue for trial." Orson, Inc. v.

Miramax Film Corp., 79 F.3d 1358, 1366 (3d Cir. 1996) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)).            Further, the non-moving party cannot rely on unsupported assertions,

conclusory allegations or mere suspicions in attempting to survive summary judgment. Williams

v. Borough of W Chester, 891 F.2d 458,460 (3d Cir. 1989) (citing Celotex, 477 U.S. at 325). The

non-movant must respond "by pointing to sufficient cognizable evidence to create material issues




1
 ,o (Defs.' SMF ~ I 00; Pl. 's CSMF ~ I 00.) (See Waxman Deel., Ex. I.)
111
      (Defs.' SMF ~ 10 I; Pl. 's CSMF ~ JO I.)

112
      (4th Am. Compl., Ex. 4.)

                                                        21
of fact concerning every element as to which the nonmoving party will bear the burden of proof at

trial." Simpson v. Kay Jewelers, Div. ofSterling, Inc., 142 F.3d 639,643 n.3 (3d Cir. 1998).

III.   DISCUSSION

       Title VII prohibits employment discrimination because of, inter alia, an individual

employee's sex. 42 U.S.C. § 2000e-2(a). The Pregnancy Discrimination Act ("PDA") is an

amendment to Title VII stating that "[t]he terms 'because of sex' or 'on the basis of sex' include,

but are not limited to, because of or on the basis of pregnancy, childbirth, or related medical

conditions ... " 42 U.S.C. § 2000e(k). Pursuant to the PDA, "women affected by pregnancy,

childbirth, or related medical conditions shall be treated the same for all employment-related

purposes .... " Id. Title VII also prohibits employers from discriminating or retaliating against

employees for complaining about harassment or discrimination in the work place. 42 U.S.C.

§ 2000e-3(a).

       "Disparate treatment based on the prohibited consideration of a woman's pregnancy 'is

proven by either using direct evidence of intent to discriminate or using indirect evidence from

which a court could infer intent to discriminate."' EEOC v. Bob Evans Farms, LLC, 275 F. Supp.

3d 635, 650-51 (W.D. Pa. 2017) (quoting Doe v. C.A.R.S. Prof. Plus, Inc., 527 F.3d 358,364 (3d

Cir.), order clarified, 543 F.3d 178 (3d Cir. 2008)). Plaintiff initially argues that she has presented

direct evidence of discrimination and retaliation, but the Court disagrees. "Statements made by the

decision-maker related to the decision or decision-making process at issue and reflecting the

motive for that decision constitute direct evidence of motive." Id. at 651. As one district court

noted, "[d]irect evidence in pregnancy discrimination cases is generally in the form of an

admission by a decisionmaker that an employee's pregnancy affected an employment decision,

such as suspending or terminating an employee because she was pregnant or delaying hiring an



                                                  22
applicant until after she has delivered her baby." Wexler v. Kennesaw Pediatrics, P.C., No. 16-cv-

1491, 2017 U.S. Dist. LEXIS 111038, at *44 (N.D. Ga. May 2, 2017).

          Plaintiff propounds that the incident between Plaintiff and Dr. Stefko regarding Plaintiffs

pumping during work is direct evidence of discrimination because Dr. Stefko "harass[ ed] a nursing

mother while she is expressing milk during her shift." (ECF No. 161, at 18-19). However,

Plaintiffs characterization of the incident as "harassment" is unsupported by the record, and

Plaintiff has advanced no record evidence connecting that comment in December 2014 to any

negative action taken as to her, and she thereafter was able to pump as needed and without any

issues.

          Although Plaintiff was placed on probation in February 2015, Plaintiff has put forth no

direct evidence that the CCC "placed substantial negative reliance on" Plaintiffs pumping to reach

that decision.    Connors v. Chrysler Fin. Corp., 160 F.3d at 976. Therefore, her Title VII

discrimination and retaliation claims are to be analyzed according to the burden-shifting

framework laid out in.McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 804 (1973): (1)

first, the plaintiff must establish a prima facie case of discrimination or retaliation; (2) then, the

burden shifts to the employer to advance a legitimate, non-discriminatory or non-retaliatory reason

for the adverse employment action; (3) and finally, the plaintiff is afforded an opportunity to show

that the employer's proffered reason was a pretext for discrimination or retaliation. 113

          A.      Pregnancy and Gender Discrimination Claims

          Plaintiff asserts claims against UPMC for both pregnancy and gender discrimination based

on three different "adverse actions:" (1) the February 2015, decision to place her on probation (the




rn Claims arising under Title VII and the PHRA are analyzed coextensively. Atkinson v. LaFayette Coll., 460 F.3d
447, 454 n.6 (3d Cir. 2006).


                                                      23
"Probation Requirement"); (2) the May 6, 2015, decision that she repeat rotations, which

essentially added a year to her residency (the "Repeat Requirement"); and (3) terminating her from

the Residency Program on August 3, 2015 (the "Program Termination"). 114 As discussed below,

the Court concludes that Plaintiff has not met her prima facie burden on either a stand-alone gender

or a pregnancy discrimination claim. 115 Even if Plaintiff had done so, her claims still fail because

she has not shown that a factfinder could reasonably conclude that UPMC's reason for each of the

three adverse actions were pretexts for pregnancy and/or gender discrimination. Accordingly, the

Court will grant Defendants' Motion for Summary Judgment on these claims.

                     1. Plaintiff Has Not Established a Prima Facie Case of Pregnancy or Gender
                        Discrimination

            To establish a prima facie case of pregnancy discrimination, a plaintiff must show that: (1)

she was pregnant and her employer was aware of her pregnancy; (2) she was qualified for her

position; (3) she suffered an adverse employment action; and (4) there is a causal nexus between

her pregnancy and the adverse employment action. 116 C.A.R.S, 527 F.3d at 365. UPMC challenges

the second and fourth elements.

            UPMC argues that Plaintiff cannot show that she was qualified to continue through the

residency program. Our Court addressed this argument in the medical residency context in Brown


114
      (4th Am. Comp!. 1147, 48, 57, 65.)

115
   Defendants argue that the EEOC charge did not contain any facts to support a gender discrimination claim, thus
that claim is barred because Plaintiff did not properly exhaust her administrative remedies. Plaintiff disagrees,
contending that the EEOC charge alleged discrimination under Title VII and the PDA. Though the allegations of
Plaintiffs EEOC charge focus on pregnancy discrimination, she stated at the outset that she was filing her
discrimination charge under the PDA and Title VII. (See ECF No. 143, Tab P). The EEOC issued Plaintiff a notice
indicating that she had the right to institute a civil action under Title VII. (Fourth Am. Comp!., Ex. 4). As one district
court reasoned, "[s]ince discrimination based on pregnancy is, by statute, discrimination based on sex, ... it seems
reasonable to conclude that an administrative charge based on pregnancy discrimination can support a later-added
judicial charge based on sex discrimination." Nelson v. Wittern Grp., Inc., 140 F. Supp. 2d 1001, 1009 (S.D. Iowa
2001). This Court agrees with that reasoning in Nelson and will consider Plaintiffs gender discrimination claim as
one properly before the Court.

116
      A prima facie case of gender discrimination differs slightly from that of pregnancy discrimination, in that the first

                                                             24
v. Hamot Medical Center. No. 05-cv-32E, 2008 U.S. Dist. LEXIS 467, at *21-26 (W.D. Pa. Jan.

2, 2008), ajf'd, 323 F. App'x 140 (3d Cir. 2009). Like Plaintiff, Brown, a medical resident, had

well-documented poor academic performance (but also with some positive reviews), failed to

demonstrate competency in certain core areas, and tested in the near-bottom percentile on her

standardized exams. Id. at *21-22. Brown appealed the district court's grant of summary

judgment, arguing she was qualified, but our Court of Appeals affirmed, briefly noting that "the

[District] Court correctly concluded that Brown failed to establish a prima facie case." 323 F.

App'x at 143. Brown, therefore, undercuts Plaintiffs arguments that she meets her burden to show

she was qualified for the position by solely by virtue of "her past education and clinical

achievements ... which Defendants relied upon in admitting her to the program." (ECF No. 161,

at 15.) This argument may have been more persuasive had Plaintiff been subject to adverse action

immediately upon admittance to the program, but the record in this case is clear that Plaintiff was

expected to demonstrate stronger proficiencies as she progressed through the program. In other

words, the credentials that got Plaintiff into the program were not enough to advance her through

the program. Even viewing the evidence in the light most favorable to Plaintiff, the record is clear

that at the time Plaintiff was required to repeat rotations, she was not qualified to advance to third-

year residency status and at the time she was terminated, she was not qualified to remain in the

program_ 117

         Plaintiff argues that her "work record was overwhelmingly positive, except for the tainted

evaluations concocted by Dr. Waxman, Dr. Stefka, and their cronies." (ECF No. 161, at 15.) The


element of a pregnancy discrimination prima facie case requires the employer to have actual knowledge of an
employee's pregnancy. C.A.R.S., 527 F.3d at 365. The remaining elements are the same. Id. As UPMC does not
challenge the first element of either prima facie case, the Court's analysis may proceed coextensively for pregnancy
discrimination and gender discrimination.

117
   Plaintiff also points to being placed on probation after her second first-year review as one instance of pregnancy
and gender discrimination. UPMC does not argue that, in this instance, she was not qualified to remain in the

                                                         25
record simply does not support this argument. The record in this case as it pertains to Plaintiffs

rotational evaluations and test scores is virtually undisputed and simply does not reflect, by any

measure, an "overwhelmingly positive" record, and, more importantly, Plaintiff has failed to

introduce any evidence that the negative evaluations were "concocted." The minute entry in which

Dr. Waxman stated that he may be "prejudiced" towards Plaintiff is insufficient, as it sheds no

light on whether he concocted poor evaluations or encouraged others to do so. And, regardless,

this comment creates no inference that Dr. Waxman's "prejudice" was based on Plaintiffs Title

VII-protected status. After all, "prejudice" is simply "a preconceived judgment or opinion,"

Prejudice, Merriam-Webster Dictionary (3d ed. 2019), and is not perforce evidence of any

unlawful conduct, nor does its use, without more, support an inference of such. And, nothing in

the CCC minutes indicate that the basis for that "prejudice" was related to Plaintiffs gender or

pregnancy. 118 Plaintiff has also failed to put forth any evidence from which a jury could rationally

conclude that the poor evaluations (completed by a variety of doctors, some of whom were on the

CCC and others who were not) were unsubstantiated or otherwise fairly called into question. Her

standardized test scores were repeatedly about as low as they could go. Multiple other doctors

repeatedly observed patient risk issues with her performance. The record does not undercut these

realities. Therefore, Plaintiff will not be able to satisfy the second element of her prima facie case




program, as she was, in fact, advanced to second-year status.

118
   For instance, and to the contrary, in her deposition, Plaintiff admitted that she wrote on social media that she was
"discriminated against as a foreign [medical school] grad" during her tenure in the Residency Program. (Pl. 's Dep.
404:10-16, ECF No. 143-4, at 59.)

                                                          26
with respect to two of the three alleged adverse actions: the Repeat Requirement and the Program

Termination. See note 117 supra.

           The Court now turns to the fourth element, which it concludes is fatal to all Plaintiffs

instances of alleged discrimination, including the Probation Requirement. The means by which a

claimant most often satisfies the fourth element is by showing that she was treated less favorably

than similarly situated employees who are not in the same protected class, i.e., non-pregnant

persons. Doe, 527 F.3d at 366. Although Plaintiff points to several residents (Dr. J.L., Dr. A.Z.

and Dr. V.S.) as comparators, and argues that they were permitted to graduate from the Residency

Program despite their purported deficient medical knowledge and performance, 119 she has failed

to show that they were similarly situated to her.

           "While 'similarly situated' does not mean identically situated, the plaintiff must

nevertheless be similar in 'all relevant respects."' Opsatnik v. Norfolk S. Corp., 335 F. App'x 220,

222-23 (3d Cir. 2009) (quoting Holifield v. Reno, 115 F. 3d 1555, 1562 (11th Cir. 1997)). "A

determination of whether employees are similarly situated takes into account factors such as the

employees' job responsibilities, the supervisors and decision-makers, and the nature of the

misconduct engaged in." Wilcher v. Postmaster Gen., 441 F. App'x 879,882 (3d Cir. 2011). 120

Plaintiff is not similar in "all relevant respects" to Dr. J.L., Dr. A.Z. and Dr. V.S. Drs. J.L and A.Z.

began their residencies in July 2011, and Dr. V.S. graduated from the Residency Program in July




119
      (ECF No. 161 at 15, 19; Pl.'s CSMF 11237--41; Defs.' Reply SMF 11355-58.)

120
   The Eleventh Circuit recently confirmed in an en bane decision that "a plaintiff asserting an intentional-
discrimination claim under McDonnell Douglas must demonstrate that she and her proffered comparators were
'similarly situated in all material respects."' Lewis v. City of Union City, No. 15-11362, slip op. at 2019 U.S. App.
LEXIS 8450, at *4-5 ( I Ith Cir. Mar. 2 I, 2019). While the Eleventh Circuit acknowledged that "all material
respects" will vary case to case, "[o]rdinarily," a similarly situated comparator "will have been subject to the same
employment policy, guideline, or rule as the plaintiff." Id. at 25.


                                                          27
2012. 121 Plaintiff began her residency in July 2013. This is significant because in 2013, the

Residency Program fundamentally changed its evaluation process. In 2013, CCC was formed and

the Residency Program began using Milestones Evaluations. 122 None of the other resident doctors

that Plaintiff points to as comparators were subject to the same review process or standard of

evaluation, let alone by the same group of decision-makers as Plaintiff. 123 Therefore, Plaintiff has

not shown that "similarly situated" non-pregnant female or male residents were treated more

favorably than her.

            However, "identifying a similarly situated employee is not the only way to meet the fourth

prong of the test." Rifai v. CMS Med. Care Corp., No. 15-1395, 2017 U.S. Dist. LEXIS 153680,

at * 11 (E.D. Pa. Sep. 21, 2017). "Rather, evidence of other circumstances demonstrating that the

adverse employment action was 'based on an illegal discriminatory criterion' is sufficient to meet

plaintiffs burden." Dawson v. Harran, No. 08-cv-7, 2009 U.S. Dist. LEXIS 69428, at *19 (E.D.

Pa. Aug. 6, 2009) (citing Pivirotto v. Innovative Sys., 191 F.3d 344,356 (3d Cir. 1999). Plaintiff

has failed to put forth evidence that adverse action was taken based on her gender or pregnancy.

Even if the Court agreed with Plaintiff that a reasonable jury could conclude that Drs. Waxman

and Stefko harbored an unlawful discriminatory motive, the adverse actions alleged here were

actions taken by the CCC-not them-as Dr. Waxman abstained from the CCC's votes on the

Repeat Requirement and the Program Termination and Dr. Stefko abstained from the Program

Termination vote. Regardless, Plaintiff has failed to introduce record evidence to show that the

other members of the CCC, who formed a majority of the CCC, based their decisions regarding



121
      (Defs.' Reply SMF ,r,r 355, 357-58.)

122   (Defs.' SMF ,r,r 15, 17, 32; Pl.'s CSMF   ,r,r 15, 17, 32.)
123
   Notably, the five other residents in Plaintiffs class, including one female, successfully completed the Residency
Program. (Defs.' SMF ,r,r 170, 171; Pl. 's CSMF ,r,r 170, 171.)

                                                                28
Plaintiff's employment on illegal discriminatory criterion. See O 'Toole v. Acosta, No. 14-cv-2467,

2018 U.S. Dist. LEXIS 49678, at *65 (N.D. Ill. Mar. 26, 2018) ("Showing that discrimination

motivated an employer's actions becomes difficult where the action, as here, involves multiple

decision-makers.")

       Because Plaintiff has not met her prima facie burden, the Court would grant Defendants'

Motion for Summary Judgment on that basis alone. As discussed below, however, even if Plaintiff

has made out a prima facie case of pregnancy or gender discrimination, Defendants have met the

relatively light burden of offering a legitimate, non-discriminatory reason for the Probation

Requirement, the Repeat Requirement and the Program Termination, and Plaintiff has failed to

advance record evidence from which a rational factfinder could conclude that UPMC's reasons for

the adverse actions were pretext.

               2. UPMC Has Offered a Legitimate Non-Discriminatory Reason for the
                  Probation Requirement, the Repeat Requirement and the Program
                  Termination

       At the second step of the McDonnell Douglas analysis, an employer's burden of production

is relatively light and is satisfied by introducing evidence which, taken as true, would permit the

conclusion that there was a legitimate, non-discriminatory reason for the unfavorable employment

decision. Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994). Relevant here, "demonstrably poor

job performance" qualifies as a legitimate, nondiscriminatory reason for termination. Ross v.

Gilhuly, 755 F.3d 185, 193 (3d Cir. 2014).

       UPMC has advanced record evidence that there were persistent, significant issues with

Plaintiff's performance on various rotations and on-call during Plaintiff's first and second year of

residency. The CCC advised Plaintiff about their serious concerns with her performance in the

Second Review Letter, the Third Review Letter, and the Fourth Review Letters. In her first year,

the CCC decided that a subcommittee would meet with Plaintiff to help keep her on track for

                                                29
timely graduation. When issues with Plaintiffs performance persisted in her second year, the CCC

placed Plaintiff on probation, advised that she would not be renewed for the final year of her

residency if she did not substantially improve her performance, and closely monitored Plaintiff

with bi-weekly phone calls with Dr. Waxman. And, it is undisputed that among the performance

issues noted was a deficiency in Plaintiffs "fund" of medical knowledge, which was consistent

with her very, very low scores on her two OKAP exams. As Plaintiffs performance issues

continued in the second half of her second year, the CCC decided that Plaintiff would be required

to repeat rotations, essentially adding a year to her residency. Plaintiff was informed that she

would remain on probation with notification of termination. During the repeat of second year,

Plaintiff was removed from seeing patients based on an incident which raised a concern that she

was a threat to the safety of patients. The CCC subsequently voted to terminate Plaintiffs

residency.

       Plaintiffs unsatisfactory performance in those areas is a lawful, non-discriminatory reason

for the Probation Requirement, the Repeat Requirement and the Program Termination. Therefore,

this articulated reason more than satisfies UPMC's relatively light burden of offering a legitimate,

non-discriminatory reason for the adverse employment decisions.

               3. Plaintiff Has Failed to Demonstrate that UPMC's Legitimate Reason Could
                  Be Reasonably Found to Be a Pretext for Pregnancy or Gender
                  Discrimination

       Given that UPMC has met its burden at step two of the McDonnell Douglas protocol, the

burden shifts back to Plaintiff to show that the stated reason for the adverse employment actions

was a pretext for pregnancy or gender discrimination. To defeat summary judgment at the pretext

stage, a plaintiff must point to record evidence from which a factfinder could reasonably either:

(1) disbelieve the employer's articulated legitimate reason; or (2) believe that an invidious



                                                30
discriminatory reason was more likely than not a motivating or determinative cause of the

employer's action. Fuentes, 32 F.3d at 764 (citations omitted).

       Under the first prong of Fuentes, a plaintiff must present evidence demonstrating "such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions" in the proffered

reasons "that a reasonable factfinder could rationally find them unworthy of credence," and infer

that the defendant did not act for the stated non-discriminatory reasons. Fuentes, 32 F.3d at 765.

Here, Plaintiff critiques the CCC' s evaluation process as it relates to her, but simply arguing that

the CCC was wrong or employed a process that she disagreed with is not enough to survive

summary judgment. See Fuentes, 32 F.3d at 765 (plaintiff cannot simply show that employer's

decision was wrong or mistaken).

       This is especially true in the field of medical education, where our Circuit has long

recognized that, in the pretext inquiry, "decisions made by university faculties, both in the medical

field and otherwise, are entitled to heightened deference." Sidique v. Univ. of Pittsburgh Dep 't of

Dermatology, No. 02-cv-365, 2003 U.S. Dist. LEXIS 20473, at *13 (W.D. Pa. Oct. 3, 2003). "A

medical residency is a hybrid position in which the resident is both a student and employee.

However, it is primarily a learning position .... " Abdel-Raoufv. Yale Univ., No. 12-cv-776, 2015

WL 687440, at *3 (D. Conn. Feb. 18, 2015) (citation omitted). "Where an employment relationship

is primarily educational, courts . . . have recognized that judges and juries are singularly

unequipped to review judgments about professional qualification." Id. (concluding that plaintiff

did not prove he was qualified to be promoted to a third-year resident because he offered no

evidence to establish that he was qualified for promotion except to dispute every less-than-




                                                 31
laudatory comment made by his attending physicians); Nigro, 492 F. App'x at 359 (reiterating that

"courts are particularly ill-equipped to evaluate academic performance").

         Our Court of Appeals applied this heightened deference in Hankins v. Temple Univ. Health

Scis. Ctr., 829 F.2d 437,443 (3d Cir. 1987), in which the plaintiff, a medical fellow, argued that

the faculty and staff at the hospital were mistaken in their assessment of her medical skills and

their decision to terminate her fellowship. Id. The plaintiff in Hankins did not meet the standards

set by Temple Medical School for continuation in its fellowship program after it was determined

that she was deficient in clinical skills and judgment, demonstrated reluctance to respond to

constructive criticism and abandoned a patient under her care on one occasion. Id. The Third

Circuit noted that "[ u]niversity faculties ... must have the widest discretion in making judgments

as to the academic performance of their students." Id. (citing Bd. of Curators of Univ. of Mo. v.

Horowitz, 435 U.S. 78, 96 n.6 (1978) (Powell, J., concurring)). 124 As such, the plaintiff failed to

demonstrate that the stated reason for her termination - inadequate performance-could be found

to be a pretext for discrimination, and our Court of Appeals affirmed the district court's grant of

the defendant's motion for summary judgment. Id. at 441.

         Similarly, here, issues with Plaintiffs performance were noted on her very first PGY-2

rotation in the Residency Program well before she disclosed her pregnancy and these specific

performance problems continued on various rotations and "on-call" during her first and second

year. Although it is undisputed that Plaintiff received some positive feedback and some at or

above-level ratings in certain rotations, and that she obtained a fellowship in a specific subspecialty


124
   See also Sidique, 2003 U.S. Dist. LEXIS 20473, at *12-14 (applying Hankins and concluding plaintiff failed to
establish a reasonable inference of discriminatory animus in university's decision to deny plaintiff admission to its
residency program); Castillo v. Am. Bd of Surgery, 221 F. Supp. 2d 564,571 (E.D. Pa. 2002) (quoting Hankins's
holding that "university faculties ... must have the widest discretion in making judgments as to the academic
performance of their students); Linson v. Trs. of the Univ. of Pa., No. 95-cv-368 I, 1996 U.S. Dist. LEXIS 12243, at
* 18 (E.D. Pa. Aug. 21, 1996) (applying Hankins to graduate student's Title XI retaliation claims and granting
defendant's motion for summary judgment).

                                                         32
in which she had generally performed well, the CCC ultimately concluded that Plaintiffs overall

performance was inadequate to remain in the Residency Program. See Brown, 323 F. App'x at

142-43 (affirming grant of summary judgment on medical resident's gender discrimination claim

where the plaintiff was not promoted due to performance deficiencies; although the plaintiff

received some positive comments and evaluations, each evaluation stated that she needed to

improve and increase her knowledge base); Nigro v. Va. Commw. Univ./Med. Coll. of Va., 492 F.

App'x 347,360 (4th Cir. 2012) (plaintiff was not qualified to remain in residency program despite

having received many average evaluations where, inter alia, record contained ample evidence that

her performance in some rotations was deficient, her knowledge lagged behind peers and she was

unwilling to take responsibility for shortcomings).

       As noted above, Plaintiff has presented no evidence that Dr. Waxman "concocted" poor

evaluations or encouraged others to do so, and even if Dr. Waxman was acting out of a personal

discriminatory motive, he abstained from both the CCC's vote to not promote Plaintiff and the

CCC's vote to terminate Plaintiff. See Sidique, No. 02-365, 2003 U.S. Dist. LEXIS 20473, at *19

(W.D. Pa. Oct. 3, 2003) ("The Plaintiff does not identify any evidence calling into question the

credibility of the remaining five Committee members, and his counsel has failed to show that his

ultimately unavailing attack on a single member's score is sufficient to establish a reasonable

inference of discrimination."). See also Cerutti v. BASF Corp., 349 F.3d 1055, 1066 (7th Cir. 2003)

(In multiple decision maker cases, plaintiff must "present evidence from which a reasonable jury

could infer that [one decision maker's] prejudicial views influenced their fellow panel members to

such a degree that it resulted in their being terminated."); Blair v. Atlanta Gastroenterology

Assocs., No. l :05-cv-2811, 2007 U.S. Dist. LEXIS 48556, at *25 (N.D. Ga. July 2, 2007) (finding




                                                33
no causal connection between one decision maker's discriminatory statements and an adverse

employment decision made by nine decision makers).

           The CCC's concerns are well-documented and were conveyed to Plaintiff on a number of

occasions, and she disagreed with the CCC's evaluation of her performance. But, to be clear,

much of the record in this case as it pertains to Plaintiffs documented performance is undisputed.

Plaintiff admits:

               •   During her PGY-2 First Semi-Annual Review period, her Plastics rotation
                   evaluation noted concerns for her fund of medical knowledge, decision-making and
                   willingness or ability to take responsibility for her actions; her Retina rotation
                   evaluation noted an inability to correctly see the back of the eye and that led to
                   misdiagnosis of some potentially serious conditions like retinal detachment, which
                   someone at her level would be expected to identify; her Consults rotation resulted
                   in a report from Dr. Kim Miller indicated that Plaintiff misdiagnosed a patient with
                   a ruptured globe and a report from Dr. Savannah Baril expressing serious concerns
                   regarding Plaintiffs clinical performance. 125
               •   During Plaintiffs PGY-2 Second Semi-Annual Review period, rotational
                   evaluations reflected concerns about her medical knowledge, examination findings,
                   diagnosis, and treatment plans. In Consults, there were concerns that she frequently
                   did incomplete consults that were inaccurate in a number of respects, she missed
                   very elementary findings on exams and she did not follow up on patient issues or
                   had to be asked several times to do so, and other residents expressed concerns for
                   her medical knowledge.
               •   Each of the two times Plaintiff took the OKAP, she scored in the bottom 5th
                   percentile or below of all national test-takers.
               •   During her PGY-3 First Semi-Annual Review period, Plaintiffs Plastics rotation
                   evaluation showed inability to interpret tests, poor medical charting, and worrisome
                   medical knowledge; her Glaucoma rotation included a report from Dr. Loewen that
                   she erroneously informed patients that they needed surgery and erroneously lasered
                   a cornea, and she misdiagnosed conditions; on her VA rotation, there were five
                   separate patient issues, and other residents ask that Plaintiff receive direct attending
                   supervision when working with patients. 126
               •   During her PGY-3 Second Semi-Annual Review period, three doctors
                   recommended that Plaintiff be removed from on-call responsibilities at Children's
                   Hospital based on incidents; Drs. Lope and Nichal noted three misdiagnoses during

125
      (Defs.' SMFn 113,117,119,121, 122;Pl.'sCSMF11113, 117,119,121, 122.)


126
      (Defs.' SMF 11141-148; Pl.'s CSMF n 141-48.)



                                                     34
                    Plaintiffs Peds rotation; and Plaintiff missed multiple diagnoses in her Retina
                    rotation. 127

           Plaintiffs subjective disagreement with the assessments of the practicing and teaching

physicians, and her belief that the CCC was mistaken in assessing her performance, deciding to

attempt remediation, and subsequently terminating her residency when remediation was

unsuccessful, is insufficient to carry the day. 128 See Billet v. CIGNA Corp., 940 F.2d 812,825 (3d

Cir. 1991) ("Billet primarily disagreed with the objective evidence against him, e.g., his evaluation,

misconduct probation, and relationship with underwriting, and argued that his performance was

adequate .... The fact that an employee disagrees with an employer's evaluation of him does not

prove pretext."); Kane v. Gap, Inc., No. 17-cv-1265, 2018 U.S. Dist. LEXIS 195047, at *25 (M.D.

Pa. Nov. 15, 2018) ("[P]laintiffs subjective disagreement with her supervisor's performance

evaluations is not evidence of pretext."). As in Hankins, Plaintiff has failed to demonstrate that the

stated reason for the Probation Requirement, the Repeat Requirement and the Program




127
      (Defs.' SMF ~~ 69, 151-52, 154-62; Pl.'s CSMF ~~ 69, 151-52, 154-62.)

128
   Two points bear repeating: (I) "University faculties must have the widest range of discretion in making judgments
as to the academic performance of students and their entitlement to promotion or graduation." Horowitz, 435 U.S. at
96, n.6 (Powell, J., concurring); and (2) "Where an employment relationship is primarily educational, courts ... have
recognized that judges and juries are singularly unequipped to review judgments about professional qualification."
Abdel-Rauof, 2015 WL 687440, at *3 (collecting decisions). In view of these principles, the CCC had wide discretion
in conducting its "360-review" of Plaintiff to determine whether she ultimately would graduate from the Residency
Program. (Defs.' SMF ~~ 13, 25; Pl.'s CSMF ~~ 13, 25). In making that determination, it is notable that good
performance by a resident in one or two subspecialties would not negate serious deficiencies in other areas. (Defs.'
SMF ~ 26; Pl. 's CSMF ~ 26). Logically, it does not cut it that a doctor need only do one or two things well, since they
are responsible for the full sweep of patient care within their field. Accordingly, Plaintiffs positive evaluations in
certain rotations do not negate the documented performance deficiencies in other rotations and in "on-call"
assignments identified by the CCC. Thus, some positive evaluations do not, in these circumstances, create an inference
that the decision to terminate her from the Residency Program because of unsatisfactory performance in the areas of
medical knowledge, patient care and patient safety was a pretext for pregnancy or gender discrimination.


                                                          35
Termination - inadequate performance-could be rationally found unworthy of belief and hence

a pretext for discrimination. 129

           Moving to the second prong of Fuentes, a plaintiff can demonstrate pretext if she can

demonstrate that discrimination "was more likely than not a motivating or determinative cause of

the adverse employment action." Fuentes, 32 F.3d at 762. Pretext can be shown this way by

producing evidence that: 1) the employer previously has discriminated against the plaintiff; 2) the

employer has discriminated against other persons; or 3) the employer has treated more favorably

similarly situated employees outside of the plaintiffs protected class. See Simpson, 142 F.3d at

645 (citing Fuentes, 32 F.3d at 765). Plaintiff cannot prevail on this prong either.

           Plaintiff has not argued or presented evidence that UPMC previously discriminated against

her, nor has she shown that UPMC treated more favorably similarly situated employees who are

not in her protected class. Although Plaintiff attempts to establish pretext by arguing that UPMC

discriminated against Dr. S.A., who also became pregnant in the first year of her residency, the

record evidence is to the contrary.

           After Dr. S.A. started her residency in 2011, it was determined that she had performance

deficiencies that would require her to repeat her first year of training. (See Waxman Deel., Ex. 2).

Dr. S.A. requested and received additional time off, and she decided to start her first year anew in

July 2012. 130 Those decisions were hers, not those of the Residency Program. Plaintiffs assertion

that Defendants discriminated against Dr. S.A. is contradicted by Dr. S.A.'s own testimony that

she holds Dr. Schuman in the highest regard and that he supported her, as did Dr. Waxman and



129
    To the extent Plaintiff argues that UPMC utilized assessment criteria that was imprecise or otherwise imperfect,
absent record evidence that the assessment methodology was itself unlawfully discriminatory, it is beyond the role
of the Court to second guess that process. Kautz v. Met-Pro Corp., 412 F.3d 463, 468 (3d Cir. 2005).

130
      (Dr. S.A. Dep. ECF No. 172, Tab S, at 92: 17-92:22).


                                                             36
Dr. Stefko. 131 Although Dr. S.A. testified that she was fearful of Dr. Waxman, she explained that

Dr. Waxman was a mentor to her, he wrote her a letter of support when she applied for a fellowship

and he said very positive things about her when she interviewed for jobs. 132 Importantly, Dr. S.A.'s

testimony does not establish that UPMC discriminated against her, and Plaintiff points to no other

record evidence showing that UPMC discriminated against her or any other ophthalmic residents.

Further Plaintiff concedes that there were numerous residents who gave birth during their

residency and also successfully graduated from the Residency Program without any extension of

training, and that they did so when Dr. Schuman and Dr. Waxman served as Chair of the

Ophthalmology Department and Program Director, respectively. 133

            In sum, even if Plaintiff could show a prima facie case, Plaintiff has not advanced record

evidence sufficient to show pretext under either prong of Fuentes. Therefore, Plaintiffs pregnancy

and gender discrimination claims fail as a matter of law, and summary judgment will be entered

in favor of UPMC on Counts I and II.

            B.          Retaliation Claims

            Plaintiff also alleges that she was retaliated against for complaining about alleged

discrimination due to her pregnancy. UPMC argues that Plaintiff has failed to establish a prima

facie case of retaliation. Even if Plaintiff had done so, UPMC asserts that it had a legitimate, non-




131
      (Id. at 127:4; 127:15; 151:24-152:1.)

132
      (Id. at 131 :8-131 :20.)

133
      (Defs. SMF 1 172; Pl. 's CSMF 1 172).

                                                   37
retaliatory reason for the Probation Requirement, the Repeat Requirement and the Program

Termination, which Plaintiff has not shown was a pretext for retaliation.

                  1. Plaintiff Establishes a Prima Facie Case of Retaliation

         To state a prima facie case of retaliation, a plaintiff must establish that: "(1) she engaged

in activity protected by Title VII; (2) the employer took an adverse employment action against her;

and (3) there was a causal connection between her participation in the protected activity and the

adverse employment action." Moore v. City ofPhiladelphia, 461 F.3d 331, 340-41 (3d Cir. 2006).

         Plaintiff alleges that she engaged in the following protected activity: (1) on July 15, 2014,

she approached UPMC's Ombudsman about discrimination and retaliation by Dr. Waxman due to

her pregnancy (the "July 2014 complaint"); (2) on December 21, 2014, Plaintiff filed an internal

complaint for Dr. Stefko's comments about Plaintiff pumping (the "December 2014 internal

complaint"); (3) she appealed the CCC's decision in February 2015, to place her on probation (the

"February 2015 appeal"); and (4) on April 18, 2015, she filed a charge with the EEOC, which was

subsequently amended on June 5, 2015 (the "April/June 2015 EEOC charge"). UPMC does not

dispute that Plaintiff engaged in these activities.

         UPMC also does not dispute that the Probation Requirement (January-February 2015), 134

the Repeat Requirement (May 2015), and the Program Termination (July 28, 2015) could be found




134
   The parties do not put forth exactly when the decision to place Plaintiff on probation was actually made. The
record is clear that the CCC met on January 6, 2015 to discuss the Plaintiff and other resident's performances for the
PGY-3 First Semi-Annual Review period. (Defs.' SMF, 67; Pl.'s CSMF, 67.) Dr. Waxman then drafted the Third
Review Letter, asked members of the CCC for input, and delivered the letter, which notified Plaintiff of her
probationary status, to her on February 18, 2015. Dr. Waxman's deposition indicates that, at the time the CCC met
on January 6, 2015, "a decision [could not] be made regarding promotion." (Waxman Dep. 272: 16-17, ECF No.
157-2, at 87.) Dr. Waxman also testified that the decision to place Plaintiff on probation was not made at the January
6, 2015, CCC meeting but could not estimate when he drafted the Third Review Letter and consulted the CCC (Id. at
273: 11-13; 274:5-9.) Thus, there is a genuine issue of fact as to precisely when in that time window the decision to
place Plaintiff on probation was made. For the reasons noted, the Court will view this in the light most favorable to
Plaintiff, and the dispute is not material to the determination here.


                                                         38
to constitute adverse employment actions.                 UPMC contends, however, that Plaintiff has not

sufficiently established a causal connection between the protected activity and an adverse

employment action(s).

         To establish such a causal connection, a plaintiff must produce evidence "sufficient to raise

the inference that her protected activity was the likely reason for the adverse [employment]

action." 135 Carvalho-Grevious v. Del. State Univ., 851 F.3d 249, 259 (3d Cir. 2017) (citation

omitted). A plaintiff may rely on "a broad array of evidence" to show the requisite causal link.

LeBoon v. Lancaster Jewish Cmty. Ctr. Ass 'n, 503 F.3d 217, 232 (3d Cir. 2007) (quoting Farrell

v. Planters Lifesavers Co., 206 F.3d 271, 284 (3d Cir. 2000)). Such evidence may include a

temporal proximity between the protected activity and the adverse action, intervening antagonistic

behavior on the part of the employer, inconsistencies in the employer's articulated reasons for

taking the adverse action or any other evidence that supports an inference of retaliatory animus.

See id. at 232-33.

         The temporal proximity between the protected activity and the adverse action in this case

is "not so close as to be unduly suggestive" for either Plaintiffs July 2014 complaint or her

February 2015 appeal of the Probation Requirement. 136 The remaining two instances are closer


135
    Citing Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013), UPMC states that Title VII retaliation claims
must be proved according to traditional principles of but-for causation. Nassar held that a retaliation plaintiffs
ultimate burden is to prove that retaliatory animus was the "but-for" cause of the adverse employment action, but at
the prima facie stage, the plaintiff has a lesser burden and must demonstrate causation by producing evidence
"sufficient to raise the inference that her protected activity was the likely reason for the adverse [employment] action."
Carvalho-Grevious, 851 F.3d at 258, 259. As explained herein, Plaintiff has not demonstrated that the causation
element of a prima facie case can be met under this standard.

136
   These both occurred more than two months prior to any subsequent adverse action, and the appellate decisions in
this Circuit consistently hold that "[f]or temporal proximity between protected activity and an adverse action to
establish causation on its own, the gap must be very close." See Eskridge v. Phi/a. Haus. Auth., 722 F. App'x 296,
300 (3d Cir. 2018). More than two months' time is insufficient to show a causal connection. See Williams v. Phi/a.
Haus. Auth. Police Dep 't, 380 F.3d 751, 760--61 (3d Cir. 2004) (finding no causal connection where over two
months elapsed between protected activity and adverse employment action). First, Plaintiffs July 2014 complaint
occurred approximately seven (7) months prior to the first adverse action-the Probation Requirement in February
2015. Second, Plaintiffs February 2015 appeal of the Probation Requirement occurred approximately three (3)

                                                           39
calls. "Although there is no bright line rule as to what constitutes unduly suggestive temporal

proximity," unduly suggestive temporal proximity usually falls within periods of days or weeks,

not months. LeBoon v. Lancaster Jewish Cmty. Ctr. Ass 'n, 503 F .3d 217, 233 (3d Cir. 2007) ("[A]

gap of three months between the protected activity and the adverse action, without more, cannot

create an inference of causation and defeat summary judgment."); see also Williams v. Phi/a. Haus.

Auth. Police Dep't, 380 F.3d 751, 760 (3d Cir. 2004) (two months is not unusually suggestive).

        The December 2014 internal complaint-related to Dr. Stefko's pumping comments on

December 21, 2014-and the Probation Requirement in January-February 2015 has a temporal

proximity as short as sixteen days and as long as two months. See note 134 supra. However, sixteen

days '"qualifies as unusually suggestive timing' and would be evidence of a causal connection

between Plaintiffs" protected act and adverse action against her. Pizzo v. Lindenwold Bd. ofEduc.,

No. 13-cv-03633, 2015 U.S. Dist. LEXIS 41499, at *35 (D.N.J. Mar. 31, 2015) (sixteen days

between protected act and adverse employment action qualifies as "unusually suggestive timing").

        Second, considering the date that Plaintiff amended her EEOC charge, June 5, 2015, the

temporal proximity between the EEOC charge and the CCC's decision to terminate is slightly

under eight (8) weeks. However, this alone is insufficient to constitute "unusually suggestive"

temporal proximity. See Bailey v. Commerce Nat'! Ins. Servs., 474 F. Supp. 2d 577, 584 (D. Del.

2007) ("[E]ven when utilizing the shorter eight-week period to measure temporal proximity, the

court finds that the length of time between the end of the investigation and defendant's decision to

fire plaintiff is not 'unusually suggestive of retaliatory motive."' (internal citation omitted)); Lee

v. Comhar, Inc., No. 05-cv-1781, 2006 U.S. Dist. LEXIS 30618, at *12 (E.D. Pa. May 18, 2006)




months before she was subject to the Repeat Requirement in May 2015.

                                                      40
(dismissing Title VII retaliation claim because eight-week temporal proximity without other

evidence is insufficient to survive summary judgment).

         The Court concludes that Plaintiff can establish a prima facie case of retaliation with

respect to the instance involving the pumping comment. UPMC's argument that this was merely a

"stray remark" is insufficient to overcome the suggestive nature of the temporal proximity. First,

the comment was made by a decision-maker, a member of the CCC. Second, it related directly

both to Plaintiffs job and her recent pregnancy, and was communicated directly to her, as opposed

to what has been referred to in other cases as "office banter." Third, it has suggestive temporal

proximity to the meeting of the CCC, which led to Plaintiffs probation. See Ryder v. Westinghouse

Elec. Corp., 128 F.3d 128, 133 (3d Cir. 1997) (discussing characteristics of stray remarks). To the

extent UPMC argues that the alleged comment was mischaracterized, a fact-finder, not the Court

on summary judgment, would have to sort out what happened. 137

         Plaintiff is unable to establish a prima facie case with respect to the other alleged instances.

To the extent Plaintiff argues that the CCC's decision to remediate her and institute various

measures to monitor her work, the existence of the remediation efforts cannot be construed as

antagonistic, absent record evidence supporting such an inference. As explained, the goal of the

Residency Program is to train future ophthalmologists to practice safely, competently and

independently in all aspects of ophthalmology. Therefore, the CCC must ensure each resident is

up to that entire task, and will not certify the credentials of an underperforming resident just for

the sake of passing him or her through the Residency Program. As discussed, the CCC documented

Plaintiffs performance deficiencies, communicated them to her and attempted to remediate her,



137
   In so concluding, the Court is giving Plaintiff a significant benefit of the doubt given the context of Dr. Stefko's
remark, e.g. relative to Plaintiffs prioritizing of tasks, not the fact of her pumping breast milk vet non, especially in
light of the reality that the record reveals Plaintiff's unimpeded pumping thereafter.

                                                           41
but ultimately concluded that she was not progressing and was not qualified to remain in the

Residency Program.

       With respect to the July 2014 complaint, the February 2015 appeal, and the April/June

2015 EEOC charge, Plaintiff has failed to establish a prima facie case of retaliation. However,

because the Court concludes that Plaintiff has met her burden to establish a prima facie case of

retaliation with respect to the December 2014 internal complaint, the Court's analysis continues.

As explained below, UPMC has met its burden of offering legitimate, non-retaliatory reasons for

all the alleged adverse actions, which Plaintiff is not be able to rebut. Therefore, Plaintiffs claims

for retaliation do not survive Defendants' Motion for Summary Judgment.

               2. UPMC Has Offered a Legitimate, Non-Retaliatory Reason For the Probation
                  Requirement, the Repeat Requirement and the Program Termination, Which
                  Plaintiff Has Failed to Show Was a Pretext/or Retaliation

       For the same reasons that UPMC satisfied its burden with respect to Plaintiffs gender and

pregnancy discrimination claims, UPMC has satisfied its burden of offering a legitimate, non-

retaliatory reason for the Probation Requirement, the Repeat Requirement and the Program

Termination; that is, her inadequate performance. See supra Part III.A.2.

       The burden thus shifts back to Plaintiff to show that the stated reason was a pretext for

retaliation. For the same reasons discussed in the context of Plaintiffs discrimination claims, she

cannot establish pretext under either prong of Fuentes. Under the first prong, Plaintiff has not

shown that the stated reason for the Probation Requirement, the Repeat Requirement and the

Program Termination-her inadequate performance--could rationally be unworthy of credence.

Nor has she shown under the second prong record evidence that would support a finding that

retaliation "was more likely than not a motivating or determinative cause of the adverse

employment action." Fuentes, 32 F.3d at 762. On that point, Plaintiff has not presented evidence



                                                 42
that UPMC previously retaliated against her or others, 138 nor has she shown that it treated more

favorably similarly situated employees who did not complain about alleged discrimination. See

Caplan v. L Brands/Victoria's Secret Stores, LLC, 210 F. Supp. 3d 744, 765 (W.D. Pa. 2016)

(citing Simpson, 142 F.3d at 644-45).

            Because Plaintiff cannot demonstrate pretext under either prong of Fuentes, her retaliation

claim fails as a matter of law, and summary judgment will be entered in favor ofUPMC.

            C.        Hostile Work Environment Claim

            In opposing summary judgment, Plaintiff states that Defendants "have made no argument

whatsoever to support dismissal of the hostile work environment claims." (ECF No. 161 at 14,

n.2.) Defendants reply that Plaintiff pied no allegations in the Fourth Amended Complaint to

support a hostile work environment theory that would survive Iqbal, she failed to exhaust her

administrative remedies as to such a claim, and she cannot demonstrate the existence of severe or

pervasive discrimination that altered the conditions of her employment based on the record

evidence. 139

            A plaintiff may establish a Title VII violation if she can show that discrimination based on

sex created a hostile or abusive working environment. Faragher v. City of Boca Raton, 524 U.S.

775, 786 (1998). "To succeed on a hostile work environment claim, the plaintiff must establish

that 1) the employee suffered intentional discrimination because of his/her sex, 2) the

discrimination was severe or pervasive, 3) the discrimination detrimentally affected the plaintiff,

4) the discrimination would detrimentally affect a reasonable person in like circumstances, and 5)




138
      See Part 111.A.3 supra.
139
   Defendants addressed this issue in their reply brief (ECF No. 171 ). But Plaintiff was permitted to file a sur-reply
(ECF No. 180), so it is appropriate to consider the arguments advanced by the parties on this issue.

                                                          43
the existence of respondeat superior liability." Mandel v. M & Q Packaging Corp., 706 F.3d 157,

167 (3d Cir. 2013) (citation omitted).

        Defendants are correct that Plaintiff failed to allege facts in the Fourth Amended Complaint

to satisfy the necessary elements of a hostile work environment claim. She has not alleged that

she suffered severe or pervasive discrimination that detrimentally affected her or would

detrimentally affect a reasonable person in similar circumstances. See Anderson v. Boeing Co.,

694 F. App'x 84, 88 n.12 (3d Cir. 2017) ("The District Court rightly dismissed [plaintiffs claim

for hostile work environment based on sex (pregnancy and maternity leave)], noting that [plaintiff]

did not allege this claim in her Complaint and may not belatedly do so now."). In short, such a

claim is simply not in the case. Accordingly, summary judgment will be entered in favor of

Defendants on Plaintiffs purported hostile work environment claim.

        D.      Aiding and Abetting Discrimination Claim Against Individual Defendants

        The PHRA provides that it is unlawful for any person or employer "to aid, abet, incite,

compel or coerce" unlawful employment discrimination. 43 P.S. § 955(e). Individual "aiding and

abetting liability" under the PHRA is limited to supervisors only. See Dici v. Pennsylvania, 91

F.3d 542, 552-53 (3d Cir. 1996). The Court agrees with Plaintiff that the Individual Defendants

are proper defendants under the PHRA. See id. However, since the Court also concludes that

Plaintiffs discrimination and retaliation claims against UPMC fail, there was no discrimination or

retaliation for the Individual Defendants to aid and abet. See Ramirez v. Palmer Twp., 292 F.

Supp. 3d 609,629 (E.D. Pa. 2018) ("One cannot aid and abet that which is not illegal in the first

place.").




                                                44
IV.    CONCLUSION

       For the foregoing reasons, Defendants' Motion for Summary Judgment (ECF No. 136) will

be granted. An appropriate Order follows.




                                                  Chief United States District Judge

cc:    All counsel of record

Date: April 10, 2019




                                             45
